DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-9 are pending.
Claim(s) 1-9 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Response to Amendment
This Office Action is responsive to the amendment filed on 02/09/2022.
Claims 1 and 9 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US20180150060A1) [hereinafter Hsu] and further in view of UNTERGUGGENBERGER et al. (US20190079503A1) [hereinafter UNTERGUGGENBERGER] and Hong et al. (US20070091094A1) [hereinafter Hong].
Claim 1 (amended):
	Regarding claim 1, Hsu discloses, “A machining command improving system in an integrated system” [See machining command optimization system: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“in which a CNC machine tool for machining of a machining target into a predetermined machining geometry on the basis of a machining command and a shared database are connected to each other,” [See CNC machine tool machines a machining target (e.g.; a workpiece that is machined by the machine tool) into a predetermined/desired machining geometry (e.g.; predetermined geometry corresponding to the coordinate and toolpath that is used to machine the workpiece into desired shape/geometry) based on machining command. See the machine tool is “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The NC program optimizing unit 20 being electrically connected to the information unit 40 has the tool information, the workpiece information and the machine tool characteristics etc. stored in the information unit 40.” (¶38)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)];
	“the machining command improving system being a system for improving the machining command and comprising:” [See the system optimizing machining command: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“a machining state recording unit that associates requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the machining and state information indicating a state of implementation of the machining, and registers the associated requested information and state information;” [See the state information (e.g.; machining force) and a request information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) are associated with each other (e.g.; associated with each other to calculate the optimized NC program) and stored (e.g.; stored optimized NC program is based on association of state information such as the machining force and the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate): “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path.” “perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)… “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)];
	“a machining method improving unit, the machining method improving unit improving the machining command of an improvement target at the CNC machine tool on the basis of the machining technique information registered” “and the requested information conforming at least partially to the requested information corresponding to  the machining command of the improvement target.” [See the system optimizes the machining program for the machining target (e.g.; target workpiece) based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested information such as requested machining quality to obtain “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)], but doesn’t explicitly disclose, “registers the associated requested information and state information as machining technique information with the shared database” “the machining technique information registered with the shared database” “wherein the requested information includes one or more of an aim of machining, a material of a machining target, CAM tolerance, surface roughness, geometrical tolerance, and dimensional tolerance,” “wherein the machining state recording unit generates and stores the machining technique information each time the machining command is executed by the CNC machine tool,” “wherein pieces of the state information are collected for each machining step of the machining command,” “and wherein the state information includes one or more of a servo information, a data information from various sensors, and a captured image showing a machining state.”
However, UNTERGUGGENBERGER discloses, “registers the associated requested information and state information as machining technique information with the shared database” “the machining technique information registered with the shared database” [See the system associates the requested information (e.g.; received input) and state information and registers them into the database: “store in a database a plurality of states of the substrate processing tool and corresponding inputs received by the substrate processing tool based on the plurality of states, and to perform the correlation using the database.” (¶6)… “the applications 216 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶88)];
	“wherein the requested information includes one or more of an aim of machining, a material of a machining target, CAM tolerance, surface roughness, geometrical tolerance, and dimensional tolerance,” [Examiner notes that claim requires requested information includes only one of an aim of machining, a material of a machining target, CAM tolerance, surface roughness, geometrical tolerance, and dimensional tolerance. UNTERGUGGENBERGER teaches requested information includes an aim of machining: See figure 7 steps 304-306, 316, and 318; the system uses the requested information set by the user where the requested information includes an aim (e.g.; achieving desired machining command based on aim set by the operator, step 304-306, 316, 318 figure 7): “At 304, control monitors operator responses to the tool states. At 306, control compiles (i.e., generates or builds) a database (e.g., one or more of the databases 218) of tool states and the operator's responses to the tool states.” “control stores in the database a tool state and the operator's response to the tool state after the operator has reacted to the tool state using the same response a predetermined number of times (e.g., 3-5 times).” (¶110)… “At 318,” “control receives input or inputs from the operator and controls the substrate processing tool according to the operator's input or inputs,” (¶115)… “At 316, if the operator allows automatic control of the substrate processing tool according to the response without any operator input, control automatically controls the substrate processing tool without operator intervention” (¶114)], but doesn’t explicitly disclose, “wherein the machining state recording unit generates and stores the machining technique information each time the machining command is executed by the CNC machine tool,” “wherein pieces of the state information are collected for each machining step of the machining command,” “and wherein the state information includes one or more of a servo information, a data information from various sensors, and a captured image showing a machining state.”
	However, Hong discloses, “wherein the machining state recording unit generates and stores the machining technique information each time the machining command is executed by the CNC machine tool,” [See, for each machining steps performed (e.g.; each of the machining steps as executed by the system in the sequential movements of the tool), the system generates and stores machining technique information (e.g.; records the generated machining technique information such as the technique for controlling target position): “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)];
	“wherein pieces of the state information are collected for each machining step of the machining command,” [See, for each machining steps performed (e.g.; each of the machining steps as executed by the system in the sequential movements of the tool), the system collects pieces of state information (e.g.; machining state corresponding to a particular movement step): “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)];
	“and wherein the state information includes one or more of a servo information, a data information from various sensors, and a captured image showing a machining state.” [Examiner notes that claim recites state information includes only one of a servo information, a data information from various sensors, and a captured image showing a machining state. Hong teaches state information includes a data information from various sensors. See state information includes data information received from sensors (e.g.; sensed positional information form sensors): “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)].
[UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)], and in order to optimize the steps of the machining program to achieve a desired machining [Hong: “This information, along with position feedback, is used to modify the feedrate along the actual trajectory of motion to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved.” (¶12)].



Claim 4:
	Regarding claim 4, Hsu, Hong, and UNTERGUGGENBERGER disclose all the elements of claim 1.
	Regarding claim 4, Hsu further discloses, “the machining command and the machining technique information include information about the machining geometry,” [See the machining command includes machining geometry information (e.g.; predetermined geometry corresponding to the coordinate and toolpath that is used to machine the workpiece into desired shape/geometry) and the technique information include machining geometry information (e.g.; the desired tool path, coordinate based on which a requested processing feed rate, spindle's or main shaft's rotation per minute are set): “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)].
	“the machining method improving unit improves the machining command of the improvement target at the CNC machine tool on the basis of machining technique information registered with the shared database, conforming at least partially to the requested information, and including information about the machining geometry conforming at least partially to the information about the machining geometry in the machining command.” [See the system optimizes the machining program for the machining target based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested information such as requested machining quality to obtain desired tool path, coordinate with desired/optimized machining operation): “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)].

Claim 5:
	Regarding claim 5, Hsu, Hong, and UNTERGUGGENBERGER disclose all the elements of claim 1.
	Regarding claim 5, Hsu further discloses, “the machining method improving unit improves the machining command of the improvement target before the CNC machine tool performs the machining on the basis of the machining command, and causes the CNC machine tool to perform the machining under the improved machining command.”
 [See the system performs the optimization to the machining program first, and then controls the machine tool using the optimized machining program: “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)].

Claim 6:
	Regarding claim 6, Hsu, Hong, and UNTERGUGGENBERGER disclose all the elements of claim 1, but Hsu doesn’t explicitly disclose, “a machining technique management unit that compares pieces of the machining technique information conforming at least partially to the requested information, and registers only the machining technique information with the shared database achieving higher satisfaction of a request in the requested information than the other machining technique information.”
	However, UNTERGUGGENBERGER discloses, “a machining technique management unit that compares pieces of the machining technique information conforming at least partially to the requested information, and registers only the machining technique information with the shared database achieving higher satisfaction of a request in the requested information than the other machining technique  [Examiner notes that in broadest reasonable interpretation, the meaning of the limitation “compares pieces of the machining technique information” is searching through the pieces of machining technique information to find the best piece of machining technique that achieves a higher satisfaction and best fits the machining program. See the system determines the best machining technique (e.g.; update the database with the best state and corresponding request information) from the stored machining techniques that achieves a higher satisfaction (e.g.; best suited technique compared to the other techniques): “update the database based on historical data associated with one or more of the substrate processing tool and an additional substrate processing tool, and to perform the correlation using the updated database.” (¶7)… “databases 218 are generated based on data received from various substrate processing systems, the applications 216 may configure (e.g., adapt or customize) the databases 218 according to the actual configuration of the substrate processing tool 2. The applications 218 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶90)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determine the best techniques information from the technique information that achieves the best satisfaction taught by UNTERGUGGENBERGER with the system taught by Hsu, Hong, and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to utilize the learning and training functions to detect errors and [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)].

Claim 7:
	Regarding claim 7, Hsu, Hong, and UNTERGUGGENBERGER disclose all the elements of claim 1, but Hsu doesn’t explicitly disclose, “the requested information includes information about an aim of the machining set by a user having calculated the machining command, and conforming partially to the requested information means that there is conformity at least in terms of the aim of the machining.”
	However, UNTERGUGGENBERGER discloses, “the requested information includes information about an aim of the machining set by a user having calculated the machining command, and conforming partially to the requested information means that there is conformity at least in terms of the aim of the machining.” [See figure 7 steps 304-306, 316, and 318; the system uses the requested information set by the user where the requested information include an aim (e.g.; achieving desired machining command based on aim set by the operator, step 304-306, 316, 318 figure 7) and the system conforms to the requested information set by the user and calculates machining command to meet the aim set by the user (e.g.; calculating machining command to control the tool according to the aim set by the operator, steps 304-316 leading to path “At 304, control monitors operator responses to the tool states. At 306, control compiles (i.e., generates or builds) a database (e.g., one or more of the databases 218) of tool states and the operator's responses to the tool states.” “control stores in the database a tool state and the operator's response to the tool state after the operator has reacted to the tool state using the same response a predetermined number of times (e.g., 3-5 times).” (¶110)… “At 318,” “control receives input or inputs from the operator and controls the substrate processing tool according to the operator's input or inputs,” (¶115)… “At 316, if the operator allows automatic control of the substrate processing tool according to the response without any operator input, control automatically controls the substrate processing tool without operator intervention” (¶114)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of using the requested information set by the user where the requested information include an aim and conforming to the requested information set by the user and calculating machining command to meet the aim set by the user taught by UNTERGUGGENBERGER with the system taught by Hsu, Hong, and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to utilize the learning and training functions to detect errors and perform error recovery procedures automatically to [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)].

Claim 8:
	Regarding claim 8, Hsu, Hong, and UNTERGUGGENBERGER disclose all the elements of claim 1, but Hsu and UNTERGUGGENBERGER do not explicitly disclose, “the machining command includes the requested information for each machining step, and the machining state recording unit associates each of the machining steps including the requested information and the state information, and registers the associated machining step and the state information as the machining technique information with the shared database for each of the machining steps.”
	However, Hong discloses, “the machining command includes the requested information for each machining step, and the machining state recording unit associates each of the machining steps including the requested information and the state information, and registers the associated machining step and the state information as the machining technique information with the shared database for each of the machining steps.” [See for each machining steps (e.g.; each of the machining steps in the sequential movements of the tool in the machining program) include requested information (e.g.; target position), and the system associates each steps including the requested information (e.g.; each movement steps corresponding to the target position) “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of associating each machining steps including requested information and state information and registering them in the storage taught by Hong with the system taught by Hsu, Hong, and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to optimize the steps of the machining program to achieve a desired machining [Hong: “This information, along with position feedback, is used to modify the feedrate along the actual trajectory of motion to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved.” (¶12)].

Claim 9 (amended):
	Regarding claim 9, Hsu discloses, “A machining command improving method implemented in an integrated system” [See machining command optimization method implemented by the system: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“in which a CNC machine tool for machining of a machining target into a predetermined machining geometry on the basis of a machining command and a shared database are connected to each other,” [See CNC machine tool machines a machining target (e.g.; a workpiece that is machined by the machine tool) into a predetermined/desired machining geometry (e.g.; predetermined geometry corresponding to the coordinate and toolpath that is used to machine the workpiece into desired shape/geometry) based on machining command. See the machine tool is connected (e.g.; in data communication) to a storing unit (e.g.; tool information unit 40): “controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.” (¶34)… “The NC program optimizing unit 20 being electrically connected to the information unit 40 has the tool information, the workpiece information and the machine tool characteristics etc. stored in the information unit 40.” (¶38)… “The tool path acquisition unit 10 is employed to acquire the coordinate information’ “thus a coordinate set of points is generated according to the coordinate information.” “modifications are performed with respect to the majority of the coordinate in the coordinate set of points for the enlarged increase or constriction of the coordinate quantity to generate a tool path” (¶35)… “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path. The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)];
	“the machining command improving method being a method of improving the machining command and comprising:” [See the system optimizing machining command: “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc.” “modifying the tool path with the modified processing feed rate to generate an optimized NC program.” (¶37)];
	“a machining state recording step of associating requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the [See the state information (e.g.; machining force) and a request information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) are associated with each other (e.g.; associated with each other to calculate the optimized NC program) and stored (e.g.; stored optimized NC program is based on association of state information such as the machining force and the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate): “acquiring the coordinate set of points” “includes a multiplicity of coordinate which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.” “performing the modification of quantity expansion or constriction with respect to the majority coordinate of the coordinate set of points to form a tool path.” “perform the identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc.” (¶36)… “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)];
	“a machining method improving step, the machining method improving step improving the machining command of an improvement target at the CNC machine tool on the basis of the machining technique information” “and including the requested information conforming at least partially to the requested information corresponding to [See the system optimizes the machining program for the machining target (e.g.; target workpiece) based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested information such as requested machining quality to obtain desired tool path, coordinate with desired/optimized machining operation): “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)], but doesn’t explicitly disclose, “registering the associated requested information and the state information as machining technique information with the shared database;” “the machining technique information registered with the shared database” “wherein the requested information includes one or more of an aim of machining, a material of a machining target, CAM tolerance, surface roughness, geometrical tolerance, and dimensional tolerance,” “wherein the machining state recording step generates and stores the machining technique information each time the machining command is executed by the CNC machine tool,” “wherein pieces of the state information are collected for each machining step of the machining command, and” “wherein the state information includes one or more of a servo information, a data information from various sensors, and a captured image showing a machining state.”
	However, UNTERGUGGENBERGER discloses, “registering the associated requested information and the state information as machining technique information with the shared database;” “the machining technique information registered with the shared database” [See the system associates the requested information (e.g.; received “store in a database a plurality of states of the substrate processing tool and corresponding inputs received by the substrate processing tool based on the plurality of states, and to perform the correlation using the database.” (¶6)… “the applications 216 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶88)]
	“wherein the requested information includes one or more of an aim of machining, a material of a machining target, CAM tolerance, surface roughness, geometrical tolerance, and dimensional tolerance,” [Examiner notes that claim requires requested information includes only one of an aim of machining, a material of a machining target, CAM tolerance, surface roughness, geometrical tolerance, and dimensional tolerance. UNTERGUGGENBERGER teaches requested information includes an aim of machining: See figure 7 steps 304-306, 316, and 318; the system uses the requested information set by the user where the requested information includes an aim (e.g.; achieving desired machining command based on aim set by the operator, step 304-306, 316, 318 figure 7): “At 304, control monitors operator responses to the tool states. At 306, control compiles (i.e., generates or builds) a database (e.g., one or more of the databases 218) of tool states and the operator's responses to the tool states.” “control stores in the database a tool state and the operator's response to the tool state after the operator has reacted to the tool state using the same response a predetermined number of times (e.g., 3-5 times).” (¶110)… “At 318,” “control receives input or inputs from the operator and controls the substrate processing tool according to the operator's input or inputs,” (¶115)… “At 316, if the operator allows automatic control of the substrate processing tool according to the response without any operator input, control automatically controls the substrate processing tool without operator intervention” (¶114)], but doesn’t explicitly disclose, “wherein the machining state recording step generates and stores the machining technique information each time the machining command is executed by the CNC machine tool,” “wherein pieces of the state information are collected for each machining step of the machining command, and” “wherein the state information includes one or more of a servo information, a data information from various sensors, and a captured image showing a machining state.”
	However, Hong discloses, “wherein the machining state recording step generates and stores the machining technique information each time the machining command is executed by the CNC machine tool,” [See, for each machining steps performed (e.g.; each of the machining steps as executed by the system in the sequential movements of the tool), the system generates and stores machining technique information (e.g.; records the generated machining technique information such as the technique for controlling target position): “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)];
	“wherein pieces of the state information are collected for each machining step of the machining command, and” [See, for each machining steps performed (e.g.; each of the machining steps as executed by the system in the sequential movements of the tool), the system collects pieces of state information (e.g.; machining state corresponding to a particular movement step): “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)]
wherein the state information includes one or more of a servo information, a data information from various sensors, and a captured image showing a machining state.” [Examiner notes that claim recites state information includes only one of a servo information, a data information from various sensors, and a captured image showing a machining state. Hong teaches state information includes a data information from various sensors. See state information includes data information received from sensors (e.g.; sensed positional information form sensors): “step 2702, an actual position of the tool after a first of a plurality of sequential movements is sensed.” “sense the position of machine tool 1708 after a movement of tool 1708.” “step 2704, a target position of the tool is calculated based on the sensing step. The target position is calculated” “calculate target position T based upon” “the position of machine tool 1708 at point B.” “Target position T may be calculated to maximize the probability of point C, i.e., the actual position after the servo, being on the target tool path between points (1,4,0) and (5,1,6)” “step 2706, the sensing and calculating steps are repeated for other movements of the tool.” “the position of the tool at each of points C, D, E and F may be sensed and a new target position may be calculated after and based upon each of these sensing steps.” (¶422)… “Contained in memory 1726 is a data area for storage of values relevant to the task at hand (1728, motion command and permitted feedrates;” (¶418)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of correlating state information and input/requested information and register them into a database taught by UNTERGUGGENBERGER, and combined the capability of generating and storing [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)] and in order to optimize the steps of the machining program to achieve a desired machining [Hong: “This information, along with position feedback, is used to modify the feedrate along the actual trajectory of motion to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved.” (¶12)].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, UNTERGUGGENBERGER, and Hong as applied to claim 1 above, and further in view of Sato et al. (US20170178015A1) [hereinafter Sato].
Claim 2:
	Regarding claim 2, Hsu, Hong, and UNTERGUGGENBERGER disclose all the elements of claim 1, but Hsu doesn’t explicitly disclose, “a tool information management 
	However, UNTERGUGGENBERGER discloses, “a tool information management unit that identifies” “tool information on the basis of a usage history” “of the tool used for the machining, and registers the tool information with the shared database, wherein the machining state recording unit registers the tool information with the shared database in further association with the requested information and the state information.” [See the system associates the requested information (e.g.; received input) and state information and registers them into the database. See the system further registers the tool information in the database (e.g.; tool information on the basis of historical tool usage data such as tool states) in further association with the requested information and state information: “the controller is configured to update the database based on historical data associated with one or more of the substrate processing tool and an additional substrate processing tool, and to perform the correlation using the updated database.” (¶7)… “store in a database a plurality of states of the substrate processing tool and corresponding inputs received by the substrate processing tool based on the plurality of states, and to perform the correlation using the database.” (¶6)… “the applications 216 may continue to update the databases 218 based on learning from continued operation of the substrate processing tool 2.” (¶88)… “The control system can also learn from historical data (e.g., event log,” “available from various substrate processing tools.” “the historical data can be replayed in” “a database of tool states” (¶55)], but doesn’t explicitly disclose, “identifies either or both tool cost per unit time and tool life as tool information on the basis of a usage history and an exchange history of the tool used for the machining.”
	However, Sato discloses, “identifies either or both tool cost per unit time and tool life as tool information on the basis of a usage history and an exchange history of the tool used for the machining.” [Examiner notes that claim requires identifying only one of 1. tool cost per unit time, or 2. tool life. Sato teaches identifying tool life information on the basis of usage history and exchange history of the tool: “a component replacement history storing part that stores a replacement history of the component;” “predicts a lifetime as the next replacement timing of the component,” “extracts data indicating a similar trend at the past replacement date of the component by referring to the component replacement history storing part and the collection data storing part,” ‘predicts a threshold as data at the next replacement timing based on the latest replacement date of the component according to the extracted data and the trend, and the component lifetime prediction processing part predicts the lifetime based on the threshold.” (¶37)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying tool information on the basis of usage history and registering the tool information in association with the state information and requested in formation in the database taught by UNTERGUGGENBERGER, and the capability of identifying tool life as tool [UNTERGUGGENBERGER: “The learning and training can be used to detect errors and suggest error recovery procedures. The learning and training can also be used to perform the error recovery procedures automatically to prevent damage to the wafer and/or the substrate processing tool.” (¶51)], and in order to automatically identifying the lifetime information of the tool in advance [Sato: “capable of automatically predicting maintenance timing without determining data to be monitored, a threshold used in prediction or the like in advance” (¶9)].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Hong, and UNTERGUGGENBERGER as applied to claim 1 above, and further in view of Bretschneider (US20180314227A1) [hereinafter Bretschneider].
Claim 3:
	Regarding claim 3, Hsu, Hong, and UNTERGUGGENBERGER disclose all the elements of claim 1.
	Regarding claim 3, Hsu further discloses, “the machining method improving unit improves the machining command of the improvement target at the CNC machine tool on the basis of the machining technique information” “in the at least partially conforming [See the system optimizes the machining program for the machining target (e.g.; target workpiece) based on the machining state (e.g.; force) and requested information (e.g.; requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate) to obtain an optimized machining in order to obtain the requested processing feed rate, spindle's or main shaft's rotation per minute corresponding to the desired tool path, coordinate and to obtain optimized machining force (i.e.; conforming partially to the requested information such as requested machining quality to obtain desired tool path, coordinate with desired/optimized machining operation): “The NC program optimizing unit 20 is for generating an optimized NC program by the use of the information of the majority of coordinate, tool and machine tool characteristics etc. in accordance with the tool path to synthetically analyze the machining force and to modify the set-up of the processing feed rate in them so as to generate the optimized NC program.” “analyzing the machining force in accordance with the information of the tool path, the workpiece and the machine tool characteristics etc.;” “modifying the processing feed rate in accordance with the machining force;” “modifying the tool path with the modified processing feed rate to generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37)], but doesn’t explicitly disclose, “improves the machining command of the improvement target at the CNC machine tool on the basis of the machining technique 
	However, Bretschneider discloses, “improves the machining command of the improvement target at the CNC machine tool on the basis of the machining technique information achieving higher satisfaction of a request than the other machining technique information in the at least partially conforming requested information.” [See system optimizes the machining command on the basis of technique information (e.g.; optimized path program on the basis of machining state such as feedback and request information such as request as inputted based on feedback in order to achieve a better path program) that achieves a higher satisfaction of a request than the other machining technique information in the conforming requested information (e.g.; iteratively optimizing the machining command until it satisfies a requested machining condition where the final/next optimized machining command is better than the other/previous optimized machining command in the iteration): “the subsequent control of the machine tool is provided in accordance with the generated path program, wherein a feedback loop for detecting actual parameters of the processing process is provided, and wherein iterative optimization of the path program is provided on the basis of the detected actual parameters for generating a new path program_new with a new path_new which are supplied during processing by the machine tool and which dynamically change or dynamically replace the previous path program and the previous path during processing.” (¶17)… “the path program_new contains a transitional strategy, in particular a transitional program with a transitional path. In this way an improved, dynamic transition from the old program to the new program can be achieved.” (¶30)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of optimizing the machining command based on state and requested information in order to obtain an optimized machining command that achieves higher satisfaction corresponding to the requested information taught by Bretschneider with the system taught by Hsu, Hong, and UNTERGUGGENBERGER as discussed above. A person of ordinary skill in the control system for tool maintenance field would have been motivated to make such combination in order to improve processing time and fully utilize the tool and machine potentials [Bretschneider: “provide a method and a control apparatus that have improved processing time and full utilization of tool and machine potentials” (¶11)].
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections under 35 U.S.C. 103 
	Applicant explained that Unterguggenberger does not cure the above-indicated deficiencies of Hsu for the following reasons.
	The disclosure of Unterguggenberger "relates generally to semiconductor manufacturing equipment and more particularly to automating user interactions for semiconductor manufacturing equipment via artificial intelligence," as indicated at paragraph [0002].
(Page(s): 11)

	As a result, Applicant explained, at page 14 of the response filed on August 27, 2021, that it is evident that Unterguggenberger does not teach, or even suggest, a machining state recording unit that associates requested 
(Page(s): 12)

	Unterguggenberger may disclose storing relationships between states of a substrate processing tool and "corresponding actions performed by the operator in response to the states," as discussed in paragraph [0088], the "corresponding actions performed by the operator in response to the states" do not correspond to "requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the machining."
	Applicant thus explained, in the first paragraph of page 15 of the response filed on August 27, 2021, that, as Unterguggenberger relates to "automating user interactions for semiconductor manufacturing equipment via artificial intelligence," as indicated at paragraph [0002], it thus does not need to associate state information of machining with "a request to be satisfied in the machining when the CNC machine tool performs the machining." In other words, Unterguggenberger does not relate to improving a machining command, and certainly not improving a machining command at the CNC machine tool, as discussed above with regard to the present application.
(Page(s): 13-14)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant's argument that (Unterguggenberger "relates generally to semiconductor manufacturing equipment and more particularly to automating user interactions for semiconductor manufacturing equipment via artificial intelligence,"), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding the arguments that Unterguggenberger does not teach, “a machining state recording unit that associates requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the machining and state information indicating a state of implementation of the machining, and registers the associated requested information and state information as machining technique information with the shared database,”
Hsu teaches the limitation, “a machining state recording unit that associates requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the machining and state information indicating a state of implementation of the machining, and registers the associated requested information and state information;”
Unterguggenberger teaches registering the above described information in a database.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-9 are rejected under 35 USC § 103 in view of the references as presented in the current office action.
Claim Rejections under 35 U.S.C. 103
	Accordingly, the Examiner interprets the above-discussed "requested information" of claim 1 of the present application as merely being any type of "received input." Even further, the Examiner does not provide any reference to the disclosure of Unterguggenberger with regard to the recited "state information" of claim 1 of the present application. It is thus evident that the Examiner's indicated interpretation of the subject portions of claim 1 of the present application as broadly meaning "storing information in a database" is not a reasonable interpretation in light of the above-discussion of the disclosure of the present application..
(Page(s): 15

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding the arguments that “examiner interprets the above-discussed "requested information" of claim 1 of the present application as merely being any type of "received input."”
Hsu teaches the limitation, “a machining state recording unit that associates requested information indicating a request to be satisfied in the machining when the CNC machine tool performs the machining and state information indicating a state of implementation of the machining, and registers the associated requested information and state information;”
Unterguggenberger teaches registering the above described information in a database. In broadest reasonable interpretation, the limitation, “registers the associated requested information and state information as machining technique 
	Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-9 are rejected under 35 USC § 103 in view of the references as presented in the current office action.

(c)	Claim Rejections under 35 U.S.C. 103 
	Nevertheless, Applicant explained in the third paragraph of page 15 of the response filed on August 27, 2021 that Hsu also does not appear to be directed to improving a machining command at the CNC machine tool, as discussed above with regard to the present application. Instead, paragraphs [0042]-[0053] and Fig. 4, for example, of Hsu appear to be related to modifying a tool path within the actual program code which would involve machining command editing at the CAM 40 and not at the CNC machine tool.
(Page(s): 16)

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant's argument that (Hsu appear to be related to modifying a tool path within the actual program code which would involve machining command editing at the CAM 40 and not at the CNC machine tool), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
In broadest reasonable interpretation, Hsu is directed to machining command optimizing system. See Hsu ¶37: “The NC program optimizing unit 20 is for generating an optimized NC program” “generate an optimized NC program. The NC program optimizing unit 20 being electrically connected to the controller 51 of the machine tool 50 can have the optimized NC program transmit to the controller 51 of the machine tool 50 or can be stored.” (¶37).” Hsu teaches the limitations as described in this office action, and thus the structure of Hsu is capable of performing the intended use.
	Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-9 are rejected under 35 USC § 103 in view of the references as presented in the current office action.

(d)	Claim Rejections under 35 U.S.C. 103 
	As a result, Applicant respectfully submits that Hsu and Unterguggenberger, whether  taken separately or in the Office Action's applied combination, do not disclose, or even suggest, the above-discussed features of claim 1 of the present application..
(Page(s): 17)

With respect to (d) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a)-(c), they are not persuasive; therefore, claims 1-9 are rejected under 35 USC § 103 in view of the references as presented in the current office action.


Claim Rejections under 35 U.S.C. 103 
	As claim 9 recites similar features as claim 1, similar assertions as set forth above with regard to claim 1 would also apply to claim 9. The additionally-applied references to Sato, Bretschneider, and Hong, with regard to claims 2, 3, and 8, respectively, do not appear to cure the deficiencies of Hsu and Unterguggenberger..
(Page(s): 17)

With respect to (e) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a)-(d), they are not persuasive; therefore, claims 1-9 are rejected under 35 USC § 103 in view of the references as presented in the current office action.

(f)	Claim Rejections under 35 U.S.C. 103 
	Accordingly, for the foregoing reasons, Applicant respectfully traverses the rejection of claim 1 because Hsu and Unterguggenberger, whether taken separately or in the Office Action's applied combination, do not disclose, or even suggest, the features of amended claim 1 of the present application.
	Thus, Applicant respectfully traverses the rejection of claim 1 because Hsu and Unterguggenberger, whether taken separately or in the Office Action's applied combination, do not disclose, or even suggest, the above-discussed features of claim 1 for at least the foregoing reasons. 
	Claim 9 is amended to recite similar features as discussed above with regard to amended claim 1. Accordingly, similar remarks, as discussed above with regard to claim 1, also apply to claim 9 
	Based on the distinctions discussed above, it is submitted that independent claims 1 and 9 are clearly allowable over Hsu and Unterguggenberger.
	Claims 2-8 are allowable at least by virtue of its dependencies from claim 1.
	Applicant respectfully submits that the additionally-applied references to Sato, Bretschneider, and Hong, with regard to claims 2, 3 and 8, respectively, do not cure the above- discussed deficiencies of Hsu and Unterguggenberger. 
	Withdrawal of the rejections is respectfully requested.
(Page(s): 18-19)
With respect to (f) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a)-(e), they are not persuasive; therefore, claims 1-9 are rejected under 35 USC § 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20030171841A1 - Method and control system for generating machine tool control data:
	Providing a predefined set of rules for performing predetermined machine tool operations, from which rules computer instructions can be derived for controlling the NC machine tool; identifying one or more of the predetermined machine tool operations suitable for working the identified features of the component; and using the set of rules associated with the identified machine tool operations to generate control data in the form of a composite set of computer instructions for working the component represented in the computer model (¶6).
US6502007B1 - Optimization method and device of NC program in NC machining:
	A machining method analyzer which analyses the NC program and extracts machining information or machining conditions, a storage device which stores the machining information or machining conditions so as to be able to be rewritten and an 
US6401004B1 - Method and device for analyzing NC program for NC machining:
	Analyzing an NC program in NC machining, wherein the NC machining is controlled by the NC program, comprising: machining method analyzing means for abstracting machining information or a machining condition for each work element machining by analyzing the NC program; and storage means for storing the machining condition rewritably so as to correspond to each work element machining (column 3, line(s) 44-50).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116